Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 14, lines 2 and 4, “the tab” lacks antecedent basis. Further it is not clear if the tab that is recited in line 4 is the same as the tab recited in line 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombroski (US Pat. 5,329,278).
Regarding claim 1, Dombroski teaches a rocker switch comprising a knob (14, 12) that is configured to rock when an operational input is made, 5a case (20 or 16, 18) that supports the knob, a pair of switches 46 that are provided within the case on opposite end part sides respectively with respect to a middle part of the knob, an urging part 46 that urges opposite end parts of the knob toward a non-operated position, 10a pair of operation input parts (50,52) that are provided at positions corresponding to the pair of switches respectively within the case and are configured to turn the respective switches ON/OFF, a pair of fulcrum parts (24/44, 22/42 formed on the 1st lateral side) that are provided at spaced apart positions on one of the opposite lateral sides of the nd  lateral side) that is provided at a position on another of the opposite lateral sides of the knob substantially at the middle part of the knob for providing engagement between the knob and the case, wherein the knob is rockably assembled onto the case by the pair of fulcrum parts and the engagement part, and wherein during operation, one of the pair of fulcrum parts, which is positioned on a side opposite to one of the pair of operation input parts that has turned the switch ON/OFF by an operational input being made, serves as a rocking axis of the knob (Figs. 1-5, annotated figure below and col. 2., lines 20-65).  

    PNG
    media_image1.png
    252
    733
    media_image1.png
    Greyscale


Regarding claim 2, Dombroski teaches the rocker switch wherein each of the fulcrum parts (24/44) has a window hole 44 and an engagement claw 24 that can engage with the 20window hole, and wherein the rocker switch is configured such that when an operational input is made, a first section of the engagement claw (bottom section of the pin 24) and a second section of the window hole (bottom section of the window 44) are abutted against each other to form the rocking axis, the first section 
Regarding claim 3, Dombroski teaches the rocker switch wherein the window hole 44/42 is formed so as to be long in a rocking direction of the knob 12/14 (Fig. 3).  
Regarding claim 4, Dombroski teaches the rocker switch wherein 30the window hole (44, 42) is formed in one of the knob (12/14) and the case 20, and the engagement claw (22, 24) is formed in the other of the knob and the case (Figs. 1-5).
Regarding claim 13, Dombroski teaches the rocker switch wherein the engagement part (24/44, 22/42 formed on the 2nd lateral side) comprises an elongated hole 44/42 provided on one of the knob 12/14 and the case (16, 18), and an engagement projection 24/22 provided on the other of the knob and the case and engaged with the elongated hole (Figs. 1-5).  
Regarding claim 14, Dombroski teaches the rocker switch wherein: a first portion 24 of each fulcrum part is formed on the case 18, a second portion 44 of each fulcrum part is formed on the tab 30, a first portion 24 of the engagement part is formed on the case 18, and a second portion of the engagement part is formed on the tab 30 (Figs. 1-5)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Goto, et al. (US Pat. 5,853,326). 
Dombroski does not teach the erroneous operation-preventing part is provided on at least either one of the knob and the case. However, Goto teaches a similar knob 12 that comprises an erroneous operation-preventing part 20 is provided on the case 3, the erroneous operation- 5preventing part restricting concurrent parallel movement of both ends of the knob in an operation direction when the opposite end parts of the knob are simultaneously operated or when the middle part of the knob is operated (Figs. 7-9), as required by claims 5-8; wherein the erroneous operation-preventing part 20 has a stopper 20 projectingly provided on the case 3, and 30a clearance is formed between the stopper and the knob 12, the clearance allowing the knob to rock and preventing concurrent parallel movement of both ends of the knob toward the operation direction by a predetermined amount or greater (Figs. 7-9), required by claims 9-12.   It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Goto in the switch device of Dombroski to prevent unwanted or simultaneous actuation.  
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
.
.  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.